Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 31-50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1
The claim(s) recites a system (Machine) for acquiring biophysical signal data set.
Step 2A,Prong One 
Regarding claims 31 and 41, the limitations of “receive”, determine, vary, generate are processes that under broadest reasonable interpretation standard, covers performance of these limitations in human mind. There is nothing in the claims precludes the receiving, determining, varying and generating steps from practically being performed in human mind. The method steps themselves can be carried out in the mind and/or by pen and paper. Thus, these limitations fall within “mental” “processing” grouping of abstract ideas. See MPEP 2106.04(a)(2)(III).
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. In particular, the claim
recites additional elements a non-transitory computer readable medium, a processor and a memory in claims 31 and 41. These elements  are recited at a high-level of generality that are well-known in basic  biophysical signal processing arts (Gupta et al US2013/0096394 ) and amounts to nothing more than a mere pre-solution activity of data gathering. The additional elements of a processor, a non-transitory computer readable medium and a memory amount to nothing more than parts of a generic computer. Merely including instructions to implement an abstract idea on a computer and does not integrate a judicial exception into practical application.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a non-transitory computer readable medium, a processor and a memory amount to no more than mere pre-solution activity of data gathering, which does not amount to an inventive concept. Further, simply appending well-understood, routine, conventional activities previously known to the industry,  specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)). In this case, elements of general computer ( a non-transitory computer readable medium, a processor and a memory ) are being used to implement abstract idea of processing biophysical signal data. Therefore, the claims do not appear to be patent eligible.
Regarding claims 32-38,42-48 the limitations in these claims further limit how the biophysical signal data is measured and used. As such, the claims are not patent eligible for the same reason provided above in claims 31 and 41.
Regarding claims 39 and 49, the limitation of “a 12-lead surface
potential sensing electrode system, an intracardiac electrocardiogram, a Holter
electrocardiogram, a 6-lead differential surface potential sensing electrode system, a 3-lead
orthogonal surface potential sensing electrode system, and a single lead potential sensing
electrode system” further limits the sensing biophysical signal data. However, these limitations amount to no more than mere pre-solution activity of data gathering as set forth above for claims 31 and 41. Further, this pre-solution activity of data gathering of using the sensors is well-understood, routine, and convention in the field of biophysical signal processing as shown in (fig.1 [0037,0079,0086]) of Gupta et al US2013/0096394 reference.

Regarding claims 40 and 50, the limitation of “a plurality of surface electrode placed on surfaces of a body in proximity to heart” further limits the sensing biophysical signal data by placing the electrode at a specific location of the patient. However, this limitation amounts to no more than mere pre-solution activity of data gathering as set forth above for claims 31 and 41. Further, this pre-solution activity of data gathering  using electrodes placed on body surface of the patient is well-understood, routine, and convention in the field of biophysical signal processing as shown in fig.1of Gupta et al US2013/0096394 reference.
Therefore, the claims do not appear to be patent eligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

(a)   Grouchy et al US2019/0200893, Grouchy discloses in FIG. 1,
measurement system 102 is a non-invasive embodiment (shown as "Measurement
System (biophysical)" 102) that acquires a plurality of biophysical signals 104 (e.g.,
phase gradient biophysical signals) via measurement probes 114 (shown as probes
114a, 114b, 114c, 114d, 114e, and 114f) from a subject 106 to produce a phase-
gradient biophysical data set 108[0083-0086].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RD/
Examiner
Art Unit 3792

/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792